Exhibit 10.4

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of September 1,
2011 (as amended, restated, modified and/or supplemented from time to time, this
“Agreement”), made by each of the undersigned pledgors (each, a “Pledgor” and
together with any other entity that becomes a party hereto pursuant to
Section 24 hereof, collectively, the “Pledgors”), in favor of BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, together with any successors
and assigns in such capacity, the “Administrative Agent”) for the benefit of the
Secured Parties.

W I T N E S S E T H :

WHEREAS, Colony Financial, Inc., a Maryland corporation (the “REIT”), the
Subsidiaries of the REIT party thereto as co-borrowers (together with REIT, each
a “Borrower” and collectively, the “Borrowers”), the lenders party thereto and
the Administrative have entered into that certain Credit Agreement, dated as of
September 16, 2010 (as amended or otherwise modified prior to the date hereof,
the “Original Credit Agreement”).

WHEREAS, in connection with the Original Credit Agreement, the Pledgors entered
into that certain Pledge and Security Agreement, dated as of September 16, 2010
(as amended, modified and supplement prior to the date hereof, the “Original
Pledge Agreement”) in favor of the Administrative Agent, and granted Liens on
their assets as set forth therein.

WHEREAS, concurrently with the execution hereof, the Borrowers, the lenders
party thereto (the “Lenders”) and the Administrative Agent are entering into an
Amended and Restated Credit Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Original Credit Agreement is being amended
and restated in its entirety, but not as a novation, on the terms and subject to
the conditions set forth therein.

WHEREAS, the Pledgors and the Administrative Agent, for the benefit of the
Secured Parties, intend that (a) the grant of a security interest and all
obligations of the parties under the Original Pledge Agreement shall continue to
exist under and be evidenced by this Agreement; and (b) except as expressly
stated herein or amended hereby, the Original Pledge Agreement is ratified and
confirmed as remaining unmodified and in full force and effect and that this
Agreement amends and restates in its entirety the Original Pledge Agreement.

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the making of Loans thereunder that each Pledgor shall have
executed and delivered to the Administrative Agent this Agreement.

WHEREAS, each Pledgor desires to execute this Agreement to satisfy the condition
described in the preceding paragraph.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the benefits accruing to each Pledgor, the
receipt and sufficiency of which are hereby acknowledged, each Pledgor hereby
makes the following representations and warranties to the Administrative Agent,
for the benefit of the Secured Parties, and hereby covenants and agrees with the
Administrative Agent, for the benefit of the Secured Parties, as follows:

1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Parties to secure the Obligations.

2. DEFINITIONS. All capitalized terms used herein and not otherwise defined
herein shall have the meanings specified in the Credit Agreement. The following
capitalized terms used herein shall have the definitions specified below:

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.

“Collateral” shall have the meaning provided in Section 3.1.

“Collateral Accounts” shall mean any and all accounts established and maintained
by the Administrative Agent in the name of any Pledgor to which Collateral may
be credited.

“Control Agreement” shall mean an agreement, in form and substance satisfactory
to the Administrative Agent, establishing the Administrative Agent’s control (as
defined in the UCC) with respect to any Distribution Account.

“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.

“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.

“Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.

“Location” of any Pledgor has the meaning given such term in Section 9-307 of
the UCC.

“Luxembourg Issuer” shall mean any Person organized under the laws of Luxembourg
that has issued Securities that constitute Collateral.

 

2



--------------------------------------------------------------------------------

“Membership Interest” shall mean the entire membership interest at any time
owned directly by any Pledgor in any limited liability company.

“Partnership Interest” shall mean the entire partnership interest (whether
general and/or limited partnership interests) at any time directly owned by any
Pledgor in any partnership.

“Pledge” shall mean the security interest in the Collateral arising under this
Agreement.

“Pledged LLC” shall mean any limited liability company in which any Pledgor owns
a membership interest.

“Pledged Membership Interests” shall mean all Membership Interests at any time
pledged or required to be pledged hereunder.

“Pledged Partnership” shall mean any partnership in which any Pledgor owns a
partnership interest.

“Pledged Partnership Interests” shall mean all Partnership Interests at any time
pledged or required to be pledged hereunder.

“Pledged Securities” shall mean all Pledged Stock, Pledged Partnership Interests
and Pledged Membership Interests.

“Pledged Stock” shall mean all Stock at any time pledged or required to be
pledged hereunder.

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.

“Registered Organization” shall have the meaning given such term in
Section 9-102(a)(70) of the UCC.

“Securities” shall mean all of the Stock, Partnership Interests and Membership
Interests.

“Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.

“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.

“Stock” shall mean all of the issued and outstanding shares of capital stock at
any time owned by any Pledgor in any corporation.

“Termination Date” has the meaning specified in Section 18(a) hereof.

 

3



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time; provided that all references herein to specific Sections
or subsections of the UCC are references to such Sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof.

“Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.

3. GRANT OF SECURITY, PLEDGE OF SECURITIES, ETC.

3.1 Grant of Security. As security for the payment and performance in full of
the Obligations, each Pledgor does hereby grant, pledge, hypothecate, mortgage,
charge and assign to the Administrative Agent for the benefit of the Secured
Parties, and does hereby grant and create a continuing security interest in
favor of the Administrative Agent for the benefit of the Secured Parties in, all
of its right, title and interest in and to the following, whether now existing
or hereafter from time to time acquired (collectively, the “Collateral”):

(i) all of the Securities owned or held by such Pledgor from time to time and
all options and warrants owned by such Pledgor from time to time to purchase
Securities (and all certificates or instruments evidencing such Securities);

(ii) each Collateral Account, including any and all assets of whatever type or
kind deposited by such Pledgor in any such Collateral Account, whether now owned
or hereafter acquired, existing or arising (including, without limitation, all
Financial Assets, Investment Property, monies, checks, drafts, Instruments or
interests therein of any type or nature deposited or required by the Credit
Agreement or any other Loan Document to be deposited in such Collateral Account,
and all investments and all certificates and other instruments (including
depository receipts, if any) from time to time representing or evidencing the
same, and all dividends, interest, distributions, cash and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the foregoing);

(iii) each Distribution Account of such Pledgor, including any and all assets of
whatever type or kind deposited in any such Distribution Account, whether now
owned or hereafter acquired, existing or arising (including, without limitation,
all Financial Assets, Investment Property, monies, checks, drafts, Instruments
or interests therein of any type or nature deposited or required by the Credit
Agreement or any other Loan Document to be deposited in such Distribution
Account);

 

4



--------------------------------------------------------------------------------

(iv) all of such Pledgor’s (x) Partnership Interests and all of such Pledgor’s
right, title and interest in each Pledged Partnership and (y) Membership
Interests and all of such Pledgor’s right, title and interest in each Pledged
LLC, in each case including, without limitation:

(a) all the capital thereof and its interest in all profits, losses and other
distributions to which such Pledgor shall at any time be entitled in respect of
such Partnership Interests and/or Membership Interests;

(b) all other payments due or to become due to such Pledgor in respect of such
Partnership Interests and/or Membership Interests, whether under any partnership
agreement, limited liability company agreement or otherwise, whether as
contractual obligations, damages, insurance proceeds or otherwise;

(c) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership agreement, limited
liability company agreement or at law or otherwise in respect of such
Partnership Interests and/or Membership Interests;

(d) all present and future claims, if any, of such Pledgor against any Pledged
Partnership and any Pledged LLC for moneys loaned or advanced, for services
rendered or otherwise;

(e) all of such Pledgor’s rights under any partnership agreement or limited
liability company agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to the
Partnership Interests and/or Membership Interests, including any power to
terminate, cancel or modify any partnership agreement or any limited liability
company agreement, to execute any instruments and to take any and all other
action on behalf of and in the name of such Pledgor in respect of any
Partnership Interests or Membership Interests and any Pledged Partnership and
any Pledged LLC to make determinations, to exercise any election (including, but
not limited to, election of remedies) or option or to give or receive any
notice, consent, amendment, waiver or approval, together with full power and
authority to demand, receive, enforce or collect any of the foregoing, to
enforce or execute any checks or other instruments or orders, to file any claims
and to take any action in connection with any of the foregoing;

(f) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(v) all Security Entitlements owned by such Pledgor from time to time in any and
all of the foregoing; and

(vi) all Proceeds of any and all of the foregoing;

 

5



--------------------------------------------------------------------------------

provided that, notwithstanding the foregoing, “Collateral” shall not include
(i) more than 64% of the Equity Interests of CFI RE Holdco, LLC, a Delaware
limited liability company (“CFI RE Holdco”), owned by CFI RE Masterco, LLC,
(ii) more than 64% of the Equity Interests of CFI DB Holding, LLC, a Delaware
limited liability company (“CFI DB Holding”), owned by CFI RE Holdco and
(iii) more than 74.5% of the Equity Interests of ColFin DB Guarantor, LLC, a
Delaware limited liability company (together with CFI RE Holdco and CFI DB
Holding, each an “FDIC Restricted Issuer”), owned by CFI DB Holding, in each
case solely to the extent that the grant of a lien and security interest in
favor of the Administrative Agent by the applicable Grantor in a greater
percentage of its Equity Interests in such FDIC Restricted Issuer would under
applicable Law require a consent or authorization of the Federal Deposit
Insurance Company (“FDIC”) that has not been obtained; provided, further,
however, that immediately at such time as the applicable Grantor is permitted to
grant a lien and security interest in favor of the Administrative Agent in a
greater percentage of its Equity Interests in such FDIC Restricted Issuer
without being required under applicable Law to obtain a consent or authorization
from the FDIC (or at such time as such consent or authorization is obtained, if
earlier), the Collateral shall include, and the lien and security interest
granted by such Granter hereunder shall attach immediately to, such greater
percentage of the Equity Interests of such FDIC Restricted Issuer owned by such
Grantor.

3.2 Procedures. (a) To the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall automatically (and without the taking of any action by
such Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in
addition thereto, such Pledgor shall forthwith take the following actions as set
forth below:

(i) with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Pledgor shall physically deliver such Certificated Security to the
Administrative Agent, endorsed to the Administrative Agent or endorsed in blank;

(ii) with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall cause the issuer of such Uncertificated
Security to duly authorize, execute, and deliver to the Administrative Agent, an
agreement for the benefit of the Administrative Agent and the other Secured
Parties substantially in the form of Annex E hereto (appropriately completed to
the satisfaction of the Administrative Agent and with such modifications, if
any, as shall be reasonably satisfactory to the Administrative Agent) pursuant
to which such issuer agrees to comply following the occurrence and during the
continuance of an Event of Default with any and all instructions originated by
the Administrative Agent without further consent by the registered owner and not
to comply with instructions regarding such Uncertificated Security (and any
Partnership Interests and Membership Interests issued by such issuer) originated
by any other Person other than a court of competent jurisdiction;

(iii) with respect to any Collateral consisting of a Certificated Security,
Uncertificated Security, Partnership Interest or Membership Interest credited on
the

 

6



--------------------------------------------------------------------------------

books of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Pledgor shall promptly notify the Administrative Agent thereof and shall
promptly take (x) all actions required (i) to comply with the applicable rules
of such Clearing Corporation or Securities Intermediary and (ii) to perfect the
security interest of the Administrative Agent under applicable law (including,
in any event, under Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the
UCC) and (y) such other actions as the Administrative Agent deems necessary or
desirable to effect the foregoing;

(iv) with respect to a Partnership Interest or a Membership Interest (other than
a Partnership Interest or Membership Interest credited on the books of a
Clearing Corporation or Securities Intermediary), (1) if such Partnership
Interest or Membership Interest is represented by a certificate and is a
Security for purposes of the UCC, the procedure set forth in
Section 3.2(a)(i) hereof; and (2) if such Partnership Interest or Membership
Interest is not represented by a certificate or is not a Security for purposes
of the UCC, the procedure set forth in Section 3.2(a)(ii) hereof; and

(v) with respect to each Distribution Account of such Pledgor, notify the
Administrative Agent of the opening thereof (to the extent such Distribution
Account is opened after the Restatement Effective Date) and deliver to the
Administrative Agent a Control Agreement duly executed by each of the parties
thereto.

(b) In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, each Pledgor shall take the following additional actions with respect to
the Collateral:

(i) with respect to all Collateral of such Pledgor whereby or with respect to
which the Administrative Agent may obtain “control” thereof within the meaning
of Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions as
may be requested from time to time by the Administrative Agent so that “control”
of such Collateral is obtained and at all times held by the Administrative
Agent;

(ii) each Pledgor shall from time to time cause appropriate financing statements
(on appropriate forms) under the Uniform Commercial Code as in effect in the
various relevant States, covering all Collateral hereunder (with the form of
such financing statements to be satisfactory to the Administrative Agent), to be
filed in the relevant filing offices so that at all times the Administrative
Agent’s security interest in all Investment Property constituting Collateral and
other Collateral which can be perfected by the filing of such financing
statements (in each case to the maximum extent perfection by filing may be
obtained under the laws of the relevant States, including, without limitation,
Section 9-312(a) of the UCC) is so perfected; and

(iii) each Pledgor shall cause the Pledge to be accepted by each Luxembourg
Issuer , and by its signature to this Agreement, each Luxembourg Issuer existing
on the date of this Agreement hereby acknowledges and expressly accepts the
Pledge.

 

7



--------------------------------------------------------------------------------

3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by purchase,
dividend or otherwise) any additional Collateral at any time or from time to
time after the date hereof, such Pledgor will forthwith thereafter take (or
cause to be taken) all action with respect to such Collateral in accordance with
the procedures set forth in Section 3.2 hereof, and will deliver to the
Administrative Agent all information and other items required to be provided
under Section 6.12 of the Credit Agreement with respect thereto within the time
periods specified therein.

3.4 Certain Representations and Warranties Concerning the Collateral. Each
Pledgor represents and warrants that on the date hereof: (a) each Subsidiary and
Affiliated Investor of such Pledgor whose Equity Interests are required to be
pledged hereunder, and the direct ownership thereof, is listed on Annex A
hereto; (b) the Stock held by such Pledgor consists of the number and type of
shares of the capital stock of the corporations as described in Annex B hereto;
(c) such Stock constitutes that percentage of the issued and outstanding capital
stock of the issuing corporation as set forth in Annex B hereto; (d) such
Pledgor has neither opened nor maintains any Distribution Account other than
those set forth in Annex C hereto; (e) such Pledgor is the holder of record and
sole beneficial owner of the Stock held by such Pledgor and there exists no
options or preemption rights in respect of any of the Stock; (f) the Partnership
Interests and Membership Interests, as the case may be, held by such Pledgor
constitute that percentage of the entire interest of the respective Pledged
Partnership or Pledged LLC, as the case may be, as is set forth under its name
in Annex D hereto; (g) on the date hereof, such Pledgor owns or possesses no
other Securities except as described on Annexes B and D hereto; and (h) the
Pledgor has complied with the respective procedure set forth in Section 3.2(a)
hereof with respect to each item of Collateral described in Annexes B and D
hereto.

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Administrative Agent shall
have the right to appoint one or more sub-agents for the purpose of retaining
physical possession of the Pledged Securities, which may be held (in the
discretion of the Administrative Agent) in the name of the relevant Pledgor,
endorsed or assigned in blank or in favor of the Administrative Agent or any
nominee or nominees of the Administrative Agent or a sub-agent appointed by the
Administrative Agent.

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until there shall have
occurred and be continuing an Event of Default, each Pledgor shall be entitled
to exercise all voting and other rights attaching to any and all Pledged
Securities owned by it, and to give consents, waivers or ratifications in
respect thereof, provided that no vote shall be cast or any consent, waiver or
ratification given or any action taken which would violate, result in breach of
any covenant contained in, or be inconsistent with, any of the terms of this
Agreement, the Credit Agreement or any other Loan Document, or which would have
the effect of impairing the value of the Collateral or any part thereof or the
position or interests of the Administrative Agent or any other Secured Party
therein. All such rights of a Pledgor to vote and to give consents, waivers and
ratifications shall cease upon the occurrence and during the continuance of an
Event of Default, whereupon Section 7 hereof shall become applicable.

 

8



--------------------------------------------------------------------------------

6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until an Event of Default shall
have occurred and be continuing, all cash dividends, distributions or other
amounts payable in respect of the Pledged Securities shall be paid to the
respective Pledgor, provided that all dividends, distributions or other amounts
payable in respect of the Pledged Securities which are reasonably determined by
the Administrative Agent to represent in whole or in part a liquidating or other
distribution in return of capital not permitted by the Credit Agreement shall be
paid, to the extent so determined to represent an extraordinary, liquidating or
other distribution in return of capital not permitted by the Credit Agreement,
to the Administrative Agent and retained by it as part of the Collateral (unless
such cash dividends or distributions are applied to repay the Obligations
pursuant to Section 9 of this Agreement). The Administrative Agent shall also be
entitled to receive directly, and to retain as part of the Collateral:

(i) all other or additional stock, notes, membership interests, partnership
interests or other securities or property (other than cash) paid or distributed
by way of dividend or otherwise in respect of the Collateral;

(ii) all other or additional stock, notes, membership interests, partnership
interests or other securities or property (including cash) paid or distributed
in respect of the Collateral by way of stock-split, spin-off, split-up,
reclassification, combination of shares or similar rearrangement; and

(iii) all other or additional stock, notes, membership interests, partnership
interests or other securities or property (including cash) which may be paid in
respect of the Collateral by reason of any consolidation, merger, exchange of
stock, conveyance of assets, liquidation or similar corporate reorganization.

Nothing contained in this Section 6 shall limit or restrict in any way the
Administrative Agent’s right to receive the proceeds of the Collateral in any
form in accordance with Section 3 of this Agreement. All dividends,
distributions or other payments which are received by the respective Pledgor
contrary to the provisions of this Section 6 or Section 7 shall be received in
trust for the benefit of the Administrative Agent, shall be segregated from
other property or funds of such Pledgor and shall be forthwith paid over to the
Administrative Agent as Collateral in the same form as so received (with any
necessary endorsement).

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. (a) If an Event of Default shall
have occurred and be continuing, the Administrative Agent shall be entitled to
exercise all of the rights, powers and remedies (whether vested in it by this
Agreement or any other Loan Document or by law) for the protection and
enforcement of its rights in respect of the Collateral, including, without
limitation, all the rights and remedies of a secured creditor upon default under
the UCC, and the Administrative Agent shall be entitled, without limitation, to
exercise any or all of the following rights, which each Pledgor hereby agrees to
be commercially reasonable:

(i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 to such Pledgor,

 

9



--------------------------------------------------------------------------------

(ii) to transfer all or any part of the Collateral into the Administrative
Agent’s name or the name of its nominee or nominees;

(iii) to vote all or any part of the Collateral (whether or not transferred into
the name of the Administrative Agent) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (each Pledgor hereby
irrevocably constituting and appointing the Administrative Agent the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so);

(iv) to set off any and all Collateral against any and all Obligations, and to
withdraw any and all cash or other Collateral from any and all Distribution
Accounts and Collateral Accounts and to apply such cash and other Collateral to
the payment of any and all Obligations; and

(v) at any time or from time to time but subject to the provisions of the UCC to
sell, assign and deliver, or grant options to purchase, all or any part of the
Collateral, or any interest therein, at any public or private sale, without
demand of performance, advertisement or notice of intention to sell or of the
time or place of sale or adjournment thereof or to redeem or otherwise (all of
which are hereby waived by each Pledgor), for cash, on credit or for other
property, for immediate or future delivery without any assumption of credit
risk, and for such price or prices and on such terms as the Administrative Agent
in its absolute discretion may determine, provided that at least 10 days’ notice
of the time and place of any such sale shall be given to such Pledgor. The
Administrative Agent shall not be obligated to make such sale of Collateral
regardless of whether any such notice of sale has theretofore been given. Each
purchaser at any such sale shall hold the property so sold absolutely free from
any claim or right on the part of any Pledgor, and each Pledgor hereby waives
and releases to the full extent permitted by law any right or equity redemption
with respect to the Collateral, whether before or after sale hereunder, all
rights, if any, of marshalling the Collateral and any other security for the
Obligations or otherwise, and all rights, if any, of stay and/or appraisal which
it now has or may at any time in the future have under rule of law or statute
now existing or hereafter enacted. At any such sale, unless prohibited by
applicable law, the Administrative Agent on behalf of all Secured Parties (or
certain of them) may bid for and purchase (by bidding in Obligations or
otherwise) all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Administrative Agent nor any Secured Party
shall be liable for failure to collect or realize upon any or all of the
Collateral or for any delay in so doing nor shall it be under any obligation to
take any action whatsoever with regard thereto.

8. REMEDIES, ETC., CUMULATIVE. Each right, power and remedy of the
Administrative Agent provided for in this Agreement or any other Loan Document,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Administrative
Agent or any other Secured Party of any one or more of the rights, powers or
remedies provided for in this Agreement or any

 

10



--------------------------------------------------------------------------------

other Loan Document or now or hereafter existing at law or in equity or by
statute or otherwise shall not preclude the simultaneous or later exercise by
the Administrative Agent or any other Secured Party of all such other rights,
powers or remedies, and no failure or delay on the part of the Administrative
Agent or any other Secured Party to exercise any such right, power or remedy
shall operate as a waiver thereof. Unless otherwise required by the Loan
Documents, no notice to or demand on any Pledgor in any case shall entitle it to
any other or further notice or demand in similar other circumstances or
constitute a waiver of any of the rights of the Administrative Agent or any
other Secured Party to any other further action in any circumstances without
demand or notice. This Agreement may be enforced only by the action of the
Administrative Agent and no other Secured Party shall have any right
individually to seek to enforce or to enforce this Agreement or to realize upon
the security to be granted hereby.

9. APPLICATION OF PROCEEDS. (a) All moneys collected by the Administrative Agent
upon any sale or other disposition of the Collateral, together with all other
moneys received by the Administrative Agent hereunder, shall be applied in
accordance with Section 8.03 of the Credit Agreement.

(b) It is understood that each Pledgor shall remain jointly and severally liable
to the extent of any deficiency between (x) the amount of the Obligations for
which it is liable directly or as a Guarantor that are satisfied with proceeds
of the Collateral and (y) the aggregate outstanding amount of the Obligations.

10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the
Administrative Agent hereunder (whether by virtue of the power of sale herein
granted, pursuant to judicial process or otherwise), the receipt of the
Administrative Agent shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or be answerable in any way for the
misapplication or nonapplication thereof.

11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to indemnify and
hold harmless the Administrative Agent and the other Secured Parties from and
against any and all claims, demands, losses, judgments and liabilities
(including liabilities for penalties) of whatsoever kind or nature, and (ii) to
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses, including reasonable attorneys’ fees, arising in connection with any
amendment, waiver or modification to this Agreement and the administrator
thereof and the Administrative Agent and the other Secured Parties for all
out-of-pocket costs and expenses (including attorney’s fees) growing out of or
resulting from the exercise by the Administrative Agent of any right or remedy
granted to it hereunder or under any other Loan Document except, with respect to
clause (i) above, for those arising from (x) such Person’s gross negligence or
willful misconduct or (y) a claim brought by a Pledgor against such Person for
breach in bad faith of such Person’s obligations hereunder, in each case if such
Pledgor has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent

 

11



--------------------------------------------------------------------------------

jurisdiction. In no event shall the Administrative Agent be liable, in the
absence of (x) gross negligence or willful misconduct on its part or (y) a claim
brought by a Pledgor against it for breach in bad faith of its obligations
hereunder, in each case if such Pledgor has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction, for any matter or thing in connection with this Agreement other
than to account for moneys or other property actually received by it in
accordance with the terms hereof. If and to the extent that the obligations of
any Pledgor under this Section 11 are unenforceable for any reason, such Pledgor
hereby agrees to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under applicable law.

12. FURTHER ASSURANCES; POWER OF ATTORNEY. (a) Each Pledgor agrees that it will
join with the Administrative Agent in executing and, at such Pledgor’s own
expense, file and refile under the Uniform Commercial Code such financing
statements, continuation statements and other documents in such offices as the
Administrative Agent may reasonably deem necessary or appropriate and wherever
required or permitted by law in order to perfect and preserve the Administrative
Agent’s security interest in the Collateral hereunder and hereby authorizes the
Administrative Agent to file financing statements and amendments thereto
relative to all or any part of the Collateral without the signature of such
Pledgor where permitted by law, and agrees to do such further acts and things
and to execute and deliver to the Administrative Agent such additional
conveyances, assignments, agreements and instruments as the Administrative Agent
may reasonably require or deem advisable to carry into effect the purposes of
this Agreement or to further assure and confirm unto the Administrative Agent
its rights, powers and remedies hereunder or thereunder. Without limiting the
foregoing, each Pledgor agrees that with respect to any Securities pledged by it
hereunder that are issued by a Luxembourg Issuer, such Pledgor at its own
expense will promptly (i) procure the registration of the Pledge in the name of
the Administrative Agent in the shareholders’ register of such Luxembourg Issuer
in accordance with article 5.(2) c) of the Luxembourg Act dated August 5, 2005
relating to financial collateral arrangements and (ii) provide to the
Administrative Agent a written certification that such registration has been
made.

(b) Each Pledgor hereby appoints the Administrative Agent, such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, from time to time after the occurrence
and during the continuance of an Event of Default, in the Administrative Agent’s
reasonable discretion to take any action and to execute any instrument which the
Administrative Agent may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement.

13. THE ADMINISTRATIVE AGENT AS COLLATERAL AGENT. The Administrative Agent will
hold in accordance with this Agreement all items of the Collateral at any time
received under this Agreement. It is expressly understood and agreed that the
obligations of the Administrative Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement. The
Administrative Agent shall act hereunder on the terms and conditions set forth
herein and in Article IX of the Credit Agreement. If any Pledgor fails to
perform or comply with any of its agreements contained in this Agreement and the

 

12



--------------------------------------------------------------------------------

Administrative Agent, as provided for by the terms of this Agreement or any
other Loan Document, shall itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the expenses of the
Administrative Agent incurred in connection with such performance or compliance,
together with interest thereon at the rate then in effect in respect of the Base
Rate Loans, shall be payable by such Pledgor to the Administrative Agent on
demand and shall constitute Obligations secured by the Collateral.

14. TRANSFER BY THE PLEDGORS. No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein, except as otherwise allowed under the
Credit Agreement.

15. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a) Each Pledgor
represents, warrants and covenants that:

(i) it is, or at the time when pledged hereunder will be, the legal, beneficial
and record owner of, and has (or will have) good and marketable title to, all
Securities pledged by it hereunder, subject to no pledge, lien, mortgage,
hypothecation, security interest, charge, option or other encumbrance
whatsoever, except the liens and security interests created by this Agreement;

(ii) it has full power, authority and legal right to pledge all the Collateral
pledged by it pursuant to this Agreement;

(iii) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);

(iv) except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, limited or general
partner, member or creditor of such Pledgor or any of its Subsidiaries) and no
consent, license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required to be obtained by such Pledgor in connection with (a) the
execution, delivery or performance of this Agreement, (b) the validity or
enforceability of this Agreement, (c) the perfection or enforceability of the
Administrative Agent’s security interest in the Collateral or (d) except for
compliance with or as may be required by applicable securities laws, the
exercise by the Administrative Agent of any of its rights or remedies provided
herein;

(v) the execution, delivery and performance of this Agreement by such Pledgor
has been duly authorized by all necessary corporate or other organizational
action, and does not and will not (a) contravene the terms of any of such
Pledgor’s

 

13



--------------------------------------------------------------------------------

Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Pledgor is a
party or affecting such Pledgor or the properties of such Pledgor or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Pledgor or its property is
subject; or (c) violate any applicable Laws;

(vi) all the shares of Stock constituting Collateral have been duly and validly
issued, are fully paid and non-assessable and are subject to no options to
purchase or similar rights;

(vii) the pledge, assignment and delivery to the Administrative Agent of the
Securities (other than those constituting Uncertificated Securities) pursuant to
this Agreement creates a valid and, assuming such Securities are held in the
continued possession of the Administrative Agent in the State of New York,
perfected first priority Lien in the Securities and the proceeds thereof,
subject to no other Lien or to any agreement purporting to grant to any third
party a Lien on the property or assets of such Pledgor which would include the
Securities;

(viii) it has the unqualified right to pledge and grant a security interest in
the Partnership Interests and Membership Interests as herein provided without
the consent of any other Person, firm, association or entity which has not been
obtained;

(ix) the Partnership Interests and the Membership Interests pledged by it
pursuant to this Agreement have been validly acquired and are fully paid for and
are duly and validly pledged hereunder;

(x) it is not in default in the payment of any portion of any mandatory capital
contribution, if any, required to be made under any partnership agreement or
limited liability company agreement to which such Pledgor is a party, and such
Pledgor is not in violation of any other material provisions of any partnership
agreement or limited liability company agreement to which such Pledgor is a
party, or otherwise in default or violation thereunder, no Partnership Interest
or Membership Interest is subject to any defense, offset or counterclaim, nor
have any of the foregoing been asserted or alleged against such Pledgor by any
Person with respect thereto and as of the Restatement Effective Date, there are
no certificates, instruments, documents or other writings (other than the
partnership agreements and certificates, if any, delivered to the Administrative
Agent) which evidence any Partnership Interest or Membership Interest of such
Pledgor;

(xi) the pledge and assignment of the Partnership Interests and the Membership
Interests pursuant to this Agreement, together with the relevant filings,
consents or recordings (which filings, consents and recordings have been made or
obtained), creates a valid, perfected and continuing first priority security
interest in such Partnership Interests and Membership Interest and the proceeds
thereof, subject to no prior lien or encumbrance or to any agreement purporting
to grant to any third party a lien or encumbrance on the property or assets of
such Pledgor which would include the Collateral;

 

14



--------------------------------------------------------------------------------

(xii) there are no currently effective financing statements under the UCC
covering any property which is now or hereafter may be included in the
Collateral and such Pledgor will not, without the prior written consent of the
Administrative Agent, execute and, until the Termination Date (as hereinafter
defined), allow there to be on file in any public office, any enforceable
financing statement or statements covering any or all of the Collateral, except
financing statements filed or to be filed in favor of the Administrative Agent
as secured party;

(xiii) it shall give the Administrative Agent prompt notice of any written claim
relating to the Collateral and shall deliver to the Administrative Agent a copy
of each other demand, notice or document received by it which may adversely
affect the Administrative Agent’s interest in the Collateral promptly upon, but
in any event within 10 days after, such Pledgor’ s receipt thereof;

(xiv) it shall not withdraw as a partner of any Pledged Partnership or member of
any Pledged LLC, or file or pursue or take any action which may, directly or
indirectly, cause a dissolution or liquidation of or with respect to any Pledged
Partnership or Pledged LLC or seek a partition of any property of any Pledged
Partnership or Pledged LLC, except as permitted by the Credit Agreement;

(xv) as of the date hereof, all of its Partnership Interests and Membership
Interests are uncertificated and each Pledgor covenants and agrees that it will
not approve any action by any Pledged Partnership or Pledged LLC to convert such
uncertificated interests into certificated interests;

(xvi) it will take no action which would violate or be inconsistent with any of
the terms of any Loan Document, or which would have the effect of impairing the
position or interests of the Administrative Agent or any other Secured Party
under any Loan Document except as permitted by the Credit Agreement;

(xvii) “control” (as defined in Section 8-106 of the UCC) has been obtained by
the Administrative Agent over all of such Pledgor’s Collateral consisting of
Securities with respect to which such “control” may be obtained pursuant to
Section 8-106 of the UCC;

(xviii) “control” (as defined in Section 9-104 of the UCC) has been obtained by
the Administrative Agent over all of such Pledgor’s Collateral consisting of
Distribution Accounts; and

(xix) it will furnish to the Administrative Agent prompt written notice of any
issuance of Equity Interests that occurs after the date hereof by a Pledged LLC,
Pledged Partnership or other Person that has issued Equity Interests which are
pledged (in whole or in part) by a Pledgor hereunder.

 

15



--------------------------------------------------------------------------------

16. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation:

(i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any of the Loan Documents, or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof,

(ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument or this Agreement;

(iii) any furnishing of any additional security to the Administrative Agent or
its assignee or any acceptance thereof or any release of any security by the
Administrative Agent or its assignee;

(iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or

(v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Pledgor or
any Subsidiary of such Pledgor or any Affiliated Investor, or any action taken
with respect to this Agreement by any trustee or receiver, or by any court, in
any such proceeding, whether or not such Pledgor shall have notice or knowledge
of any of the foregoing.

17. TERMINATION; RELEASE. (a) After the Termination Date (as defined below),
this Agreement shall terminate (provided that all indemnities set forth herein
and the other Loan Documents including, without limitation, in Section 11 hereof
shall survive any such termination) and the Administrative Agent, at the request
and expense of the Pledgors, will execute and deliver to the Pledgors a proper
instrument or instruments acknowledging the satisfaction and termination of this
Agreement as provided above, and will duly assign, transfer and deliver to the
Pledgors (without recourse and without any representation or warranty) such of
the Collateral as may be in the possession of the Administrative Agent and as
has not theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any moneys at the time held by the Administrative Agent
hereunder and, with respect to any Collateral consisting of an Uncertificated
Security, a Partnership Interest or a Membership Interest (other than an
Uncertificated Security, Partnership Interest or Membership Interest credited on
the books of a Clearing Corporation or Securities Intermediary), a termination
of the agreement relating thereto executed and delivered by the issuer of such
Uncertificated Security pursuant to Section 3.2(a)(ii) or by the respective
partnership or limited liability company pursuant to Section 3.2(a)(iv)(2). As
used in this Agreement, “Termination Date” shall mean the date upon which all of
the Commitments have been terminated, no Note under the Credit Agreement is
unpaid and all Loans have been paid in full.

 

16



--------------------------------------------------------------------------------

(b) In the event that any part of the Collateral is sold or otherwise disposed
of in connection with a sale or other disposition permitted by Section 7.05 of
the Credit Agreement or is otherwise released at the direction of the Required
Lenders (or all the Lenders if required by Section 10.01 of the Credit
Agreement), and the proceeds of such sale or other disposition or from such
release are applied in accordance with the terms of the Credit Agreement to the
extent required to be so applied, the Administrative Agent, at the request and
expense of the respective Pledgor, will release such Collateral from this
Agreement, duly assign, transfer and deliver to such Pledgor (without recourse
and without any representation or warranty) such of the Collateral as is then
being (or has been) so sold, disposed of or released and as may be in possession
of the Administrative Agent and has not theretofore been released pursuant to
this Agreement.

(c) At any time that any Pledgor desires that Collateral be released as provided
in the foregoing Section 18(a) or (b), it shall deliver to the Administrative
Agent a certificate signed by an officer stating that the release of the
respective Collateral is permitted pursuant to Section 18(a) or (b). The
Administrative Agent shall have no liability whatsoever to any Secured Party as
the result of any release of Collateral by it in accordance with (or which the
Administrative Agent in the absence of gross negligence and willful misconduct
believes to be in accordance with) this Section 18.

18. NOTICES, ETC. All notices and other communications hereunder shall be in
writing (including telegraphic, telex, telecopier, facsimile or cable
communication) and shall be delivered, telegraphed, telexed, telecopied, faxed,
cabled, or mailed (by first class mail, postage prepaid):

(i) if to any Pledgor, at its address set forth opposite its signature below;

(ii) if to the Administrative Agent, at its address set forth on Schedule 10.02
of the Credit Agreement.

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

19. WAIVER; AMENDMENT. None of the terms and conditions of this Agreement may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by the Administrative Agent (with the consent of the Required
Lenders or all of the Lenders, to the extent required by Section 10.01 of the
Credit Agreement) and each Pledgor affected thereby.

20. ADMINISTRATIVE AGENT NOT BOUND. (a) Nothing herein shall be construed to
make the Administrative Agent or any other Secured Party liable as a general
partner or limited partner of any Pledged Partnership or as a member of any
Pledged LLC, and neither the Administrative Agent nor any Secured Party by
virtue of this Agreement or otherwise (except as referred to in the following
sentence) shall have any of the duties, obligations or liabilities of a general
partner or limited partner of any Pledged Partnership

 

17



--------------------------------------------------------------------------------

or of a member of any Pledged LLC. The parties hereto expressly agree that,
unless the Administrative Agent shall become the absolute owner of a Partnership
Interest or a Membership Interest pursuant hereto, this Agreement shall not be
construed as creating a partnership or joint venture or membership agreement
among the Administrative Agent, any other Secured Party and/or a Pledgor.

(b) The Administrative Agent shall have only those powers set forth herein and
shall assume none of the duties, obligations or liabilities of a general partner
or limited partner of any Pledged Partnership or of a member of any Pledged LLC
or of a Pledgor.

(c) The Administrative Agent shall not be obligated to perform or discharge any
obligation of a Pledgor as a result of the collateral assignment hereby
effected.

(d) The acceptance by the Administrative Agent of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Administrative Agent to appear in or defend any action or
proceeding relating to the Collateral to which it is not a party, or to take any
action hereunder or thereunder, or to expend any money or incur any expenses or
perform or discharge any obligation, duty or liability under the Collateral.

21. MISCELLANEOUS. This Agreement shall create a continuing security interest in
the Collateral and shall (i) remain in full force and effect, subject to release
and/or termination as set forth in Section 18, (ii) be binding upon each
Pledgor, its successors and assigns; provided that no Pledgor shall assign any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent (with the prior written consent of the Required Lenders or
all of the Lenders, to the extent required by Section 10.01 of the Credit
Agreement, ), and (iii) inure, together with the rights and remedies of the
Administrative Agent hereunder, to the benefit of the Administrative Agent, the
other Secured Parties and their respective successors, transferees and assigns.
The headings of the several sections and subsections in this Agreement are for
purposes of reference only and shall not limit or define the meaning hereof.
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
In the event that any provision of this Agreement shall prove to be invalid or
unenforceable, such provision shall be deemed to be severable from the other
provisions of this Agreement which shall remain binding on all parties hereto.

22. GOVERNING LAW, ETC. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
SECURED PARTIES AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS. Any legal action or proceeding with respect to
this Agreement or any other Loan Document may be brought in the courts of the
State of New York sitting in New York County or of the United States of America
for the Southern District of New York, and any appellate court from any thereof
and, by execution and delivery of this Agreement, each Pledgor hereby
irrevocably accepts for itself and

 

18



--------------------------------------------------------------------------------

in respect of its property, generally and unconditionally, the jurisdiction of
the aforesaid courts. Each Pledgor further irrevocably consents to the service
of process out of any of the aforementioned courts, in the manner provided for
in Section 10.02 of the Credit Agreement, to each Pledgor at its address set
forth opposite its signature below. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided law. Nothing herein shall affect the right of any of the Secured
Parties to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against any Pledgor in any other
jurisdiction.

(b) Each Pledgor hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that such action or proceeding brought in any such court has been brought in an
inconvenient forum.

(c) EACH PLEDGOR AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

23. ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of the
REIT that is required to become a party to this Agreement pursuant to the Credit
Agreement shall become a Pledgor hereunder by executing a joinder agreement, in
the form attached hereto as Annex F.

24. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

25. CONTRIBUTION. At any time a payment is made by any Pledgor (other than a
Borrower) (each, a “Subsidiary Pledgor”) in respect of the Obligations from the
proceeds of any sale or other disposition of Collateral owned by such Subsidiary
Pledgor (each, a “Relevant Payment”), the right of contribution of each
Subsidiary Pledgor hereunder against each other such Subsidiary Pledgor shall be
determined as provided in the immediately following sentence, with the right of
contribution of each Subsidiary Pledgor to be revised and restated as of each
date on which a Relevant Payment is made. At any time that a Relevant Payment is
made by a Subsidiary Pledgor that results in the aggregate payments made by such
Subsidiary Pledgor hereunder in respect of the Obligations to and including the
date of the Relevant Payment exceeding such Subsidiary Pledgor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Subsidiary
Pledgors hereunder in respect of the Obligations from the proceeds of

 

19



--------------------------------------------------------------------------------

any sale or other disposition of Collateral owned by the Subsidiary Pledgors to
and including the date of the Relevant Payment (such excess, the “Aggregate
Excess Amount”), each such Subsidiary Pledgor shall have a right of contribution
against each other Subsidiary Pledgor who either has not made any payments or
has made (or whose Collateral has been used to make) payments hereunder in
respect of the Obligations to and including the date of the Relevant Payment in
an aggregate amount less than such other Subsidiary Pledgor’s Contribution
Percentage of the aggregate payments made to and including the date of the
Relevant Payment by all Subsidiary Pledgors hereunder in respect of the
Obligations from the proceeds of any sale or other disposition of Collateral
owned by the Subsidiary Pledgors (the aggregate amount of such deficit, the
“Aggregate Deficit Amount”) in an amount equal to (x) a fraction the numerator
of which is the Aggregate Excess Amount of such Subsidiary Pledgor and the
denominator of which is the Aggregate Excess Amount of all Subsidiary Pledgors
multiplied by (y) the Aggregate Deficit Amount of such other Subsidiary Pledgor.
A Subsidiary Pledgor’s right of contribution pursuant to the preceding sentences
shall arise at the time of each computation, subject to adjustment to the time
of any subsequent computation; provided, that no Subsidiary Pledgor may take any
action to enforce such right until the Termination Date has occurred, it being
expressly recognized and agreed by all parties hereto that any Subsidiary
Pledgor’s right of contribution arising pursuant to this Agreement against any
other Subsidiary Pledgor shall be expressly junior and subordinate to such other
Subsidiary Pledgor’s obligations and liabilities in respect of the Obligations
and any other obligations owing under this Agreement. As used in this
Section 26: (i) each Subsidiary Pledgor’s “Contribution Percentage” shall mean
the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Subsidiary Pledgor by (y) the aggregate Adjusted Net Worth of all
Subsidiary Pledgors; (ii) the “Adjusted Net Worth” of each Subsidiary Pledgor
shall mean the greater of (x) the Net Worth (as defined below) of such
Subsidiary Pledgor and (y) zero; and (iii) the “Net Worth” of each Subsidiary
Pledgor shall mean the amount by which the fair salable value of such Subsidiary
Pledgor’s assets on the date of any Relevant Payment exceeds its existing debts
and other liabilities (including contingent liabilities, but without giving
effect to any obligations arising under this Agreement, any Guaranteed
Obligations under, and as defined in, the Guaranty) on such date. All parties
hereto recognize and agree that, except for any right of contribution arising
pursuant to this Section 26 or any other Loan Document, each Subsidiary Pledgor
who makes (or whose Collateral has been used to make) any payment in respect of
the Obligations shall have no right of contribution or subrogation against any
other Subsidiary Pledgor in respect of such payment. Each of the Subsidiary
Pledgors recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution. In this connection, each Subsidiary Pledgor has the right to waive
its contribution right against any Subsidiary Pledgor to the extent that after
giving effect to such waiver such Subsidiary Pledgor would remain solvent, in
the determination of the Administrative Agent or the Required Lenders.

26. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION);
JURISDICTION OF ORGANIZATION; LOCATION; ORGANIZATIONAL IDENTIFICATION NUMBERS;
CHANGES THERETO; ETC. No Pledgor shall change its legal name, its type of
organization or its status as a Registered Organization (in the case of a
Registered Organization), as the case may be, its jurisdiction of organization,
its Location, or its organizational identification number (if any), except that
any

 

20



--------------------------------------------------------------------------------

such changes shall be permitted (so long as not in violation of the applicable
requirements of the Loan Documents and so long as same do not involve (x) a
Registered Organization ceasing to constitute same or (y) any Pledgor changing
its jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
Administrative Agent not less than 10 days’ prior written notice of each change
to its legal name, its type of organization, whether or not it is a Registered
Organization, its jurisdiction of organization, its Location and its
organizational identification number (if any), and (ii) in connection with the
respective change or changes, it shall have taken all action reasonably
requested by the Administrative Agent to maintain the security interests of the
Administrative Agent in the Collateral intended to be granted hereby at all
times fully perfected and in full force and effect. In addition, to the extent
that any Pledgor does not have an organizational identification number on the
date hereof and later obtains one, such Pledgor shall promptly thereafter
deliver a written notification to the Administrative Agent of such
organizational identification number and shall take all actions reasonably
satisfactory to the Administrative Agent to the extent necessary to maintain the
security interest of the Administrative Agent in the Collateral intended to be
granted hereby fully perfected and in full force and effect.

27. TRANSFER RESTRICTIONS RELATING TO COLFIN FRB INVESTOR, LLC PLEDGED
MEMBERSHIP INTERESTS. The Administrative Agent hereby acknowledges that
(i) ColFin FRB Investor, LLC, a Delaware limited liability company (“ColFin
FRB”), is a party to that certain Shareholders Agreement, dated as of June 30,
2010 (the “First Republic Bank Shareholders Agreement”), among First Republic
Bank ((f/k/a Sequoia Acquisition, Inc.) (“First Republic Bank”), ColFin FRB and
the other shareholders of First Republic Bank party thereto and (ii) the First
Republic Bank Shareholders Agreement may contain certain restrictions on the
ability of the Administrative Agent to foreclose upon or otherwise transfer the
membership interests of ColFin FRB pledged to the Administrative Agent
hereunder.

28. SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

29. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

21



--------------------------------------------------------------------------------

30. Ratification of Security Interest. Each Pledgor hereby confirms that
(a) except as expressly modified hereby, its grant of a security interest and
Lien in the Collateral under the Original Pledge Agreement, and all of its
obligations under the Original Pledge Agreement, shall continue to exist under
and be evidenced by this Agreement; and (b) except as expressly stated herein or
amended hereby, the Original Pledge Agreement is ratified and confirmed as
remaining unmodified and in full force and effect and that this Agreement amends
and restates in its entirety the Original Pledge Agreement.

* * * *

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused this
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

 

2450 Broadway, Sixth Floor

Santa Monica, CA 90404

Fax No.: (310) 407-7416

Email: JMallory@ColonyInc.com

Attention: Joy Mallory

 

    COLONY FINANCIAL, INC., a Maryland corporation       By:   /s/ Darren J.
Tangen         Name: Darren J. Tangen         Title: Chief Financial Officer    
CFI RE HOLDCO, LLC, a Delaware limited liability company       By:   CFI RE
Masterco, its managing member       By:   Colony Financial, Inc., its managing
member       By:   /s/ Darren J. Tangen         Name: Darren J. Tangen        
Title: Chief Financial Officer     CFI MEZZ FUNDING, LLC, a Delaware limited
liability company       By:   Colony Financial, Inc., its managing member      
By:   /s/ Darren J. Tangen         Name: Darren J. Tangen         Title: Chief
Financial Officer     COLFIN ESH FUNDING, LLC, a Delaware limited liability
company     By: Colony Financial, Inc., its managing member       By:   /s/
Darren J. Tangen         Name: Darren J. Tangen         Title: Chief Financial
Officer

 

[Signature Page to Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

COLONY FINANCIAL HOLDCO, LLC, a Delaware limited liability company By: Colony
Financial, Inc., its managing member By:   /s/ Darren J. Tangen   Name: Darren
J. Tangen   Title: Chief Financial Officer COLONY FINANCIAL TRS, LLC, a Delaware
limited liability company By: Colony Financial, Inc., its managing member By:  
/s/ Darren J. Tangen   Name: Darren J. Tangen   Title: Chief Financial Officer
CFI DB HOLDING, LLC, a Delaware limited liability company By: CFI RE Holdco,
LLC, its managing member By: CFI RE Masterco, LLC, its managing member By:
Colony Financial, Inc., its managing member By:   /s/ Darren J. Tangen   Name:
Darren J. Tangen   Title: Chief Financial Officer

 

[Signature Page to Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

CFI MBS HOLDING, LLC, a Delaware limited liability company By: CFI RE Holdco,
LLC, its managing member By: CFI RE Masterco, LLC, its managing member By:
Colony Financial, Inc., its managing member By:   /s/ Darren J. Tangen   Name:
Darren J. Tangen   Title: Chief Financial Officer COLFIN JIH FUNDING, LLC, a
Delaware limited liability company By: CFI RE Holdco, LLC, its managing member
By: CFI RE Masterco, LLC, its managing member By: Colony Financial, Inc., its
managing member By:   /s/ Darren J. Tangen   Name: Darren J. Tangen   Title:
Chief Financial Officer CFI FRB FUNDING, LLC, a Delaware limited liability
company By: Colony Financial, Inc., its managing member By:   /s/ Darren J.
Tangen   Name: Darren J. Tangen   Title: Chief Financial Officer

 

[Signature Page to Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

COLFIN 2011 ADC HOLDING, LLC, a Delaware limited liability company By: Colony
Financial, Inc., its managing member By:   /s/ Darren J. Tangen   Name: Darren
J. Tangen   Title: Chief Financial Officer COLONY FINANCIAL AMC, LLC, a Delaware
limited liability company By: Colony Financial, Inc., its managing member By:  
/s/ Darren J. Tangen   Name: Darren J. Tangen   Title: Chief Financial Officer
COLONY AMC MILESTONE WEST, LLC, a Delaware limited liability company By: Colony
Financial AMC, LLC, its managing member By: Colony Financial, Inc., its managing
member By:   /s/ Darren J. Tangen   Name: Darren J. Tangen   Title: Chief
Financial Officer

 

[Signature Page to Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

COLONY AMC MILESTONE NORTH, LLC, a Delaware limited liability company By: Colony
Financial AMC, LLC, its managing member By: Colony Financial, Inc., its managing
member By:   /s/ Darren J. Tangen   Name: Darren J. Tangen   Title: Chief
Financial Officer CFI BULLS TRS INVESTOR, LLC, a Delaware limited liability
company By: CFI RE Masterco, LLC, its managing member By: Colony Financial,
Inc., its managing member By:   /s/ Darren J. Tangen   Name: Darren J. Tangen  
Title: Chief Financial Officer CFI CENTCO FUNDING, LLC, a Delaware limited
liability company By: CFI RE Masterco, LLC, its managing member By: Colony
Financial, Inc., its managing member By:   /s/ Darren J. Tangen   Name: Darren
J. Tangen   Title: Chief Financial Officer

 

[Signature Page to Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

CFI GNE LOAN FUNDING, LLC, a Delaware limited liability company By: CFI RE
Holdco, LLC its managing member By: CFI RE Masterco, LLC its managing member By:
Colony Financial, Inc., its managing member By:   /s/ Darren J. Tangen   Name:
Darren J. Tangen   Title: Chief Financial Officer CFI GNE WARRANT INVESTOR, LLC,
a Delaware limited liability company By: CFI RE Holdco, LLC, its managing member
By: CFI RE Masterco, LLC, its managing member By: Colony Financial, Inc., its
managing member By:   /s/ Darren J. Tangen   Name: Darren J. Tangen   Title:
Chief Financial Officer COLFIN 2100 FUNDING, LLC, a Delaware limited liability
company By: CFI RE Holdco, LLC, its managing member By: CFI RE Masterco, LLC,
its managing member By: Colony Financial, Inc., its managing member By:   /s/
Darren J. Tangen   Name: Darren J. Tangen   Title: Chief Financial Officer

 

[Signature Page to Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

CFI CORAMERICA 2100 FUNDING, LLC, a Delaware limited liability company By:   /s/
Mark M. Hedstrom   Name: Mark M. Hedstrom   Title: Vice President CFI INLAND
INVESTOR, LLC, a Delaware limited liability company By: CFI RE Holdco, LLC, its
managing member By: CFI RE Masterco, LLC, its managing member By: Colony
Financial, Inc., its managing member By:   /s/ Darren J. Tangen   Name: Darren
J. Tangen   Title: Chief Financial Officer

 

[Signature Page to Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

CFI MILESTONE NORTH HOLDCO, LLC, a Delaware limited liability company By: CFI RE
Holdco, LLC, its managing member By: CFI RE Masterco, LLC, its managing member
By: Colony Financial, Inc., its managing member By:   /s/ Darren J. Tangen  
Name: Darren J. Tangen   Title: Chief Financial Officer CFI RS HOLDING, LLC, a
Delaware limited liability company By:   /s/ Mark M. Hedstrom   Name: Mark M.
Hedstrom   Title: Vice President CFI RE MASTERCO, LLC, a Delaware limited
liability company By: Colony Financial, Inc., its managing member By:   /s/
Darren J. Tangen   Name: Darren J. Tangen   Title: Chief Financial Officer

 

[Signature Page to Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

CFI HUNT TRS INVESTOR, LLC, a Delaware limited liability company By: CFI RE
Holdco, LLC, its managing member By: CFI RE Masterco, LLC, its managing member
By: Colony Financial, Inc., its managing member By:   /s/ Darren J. Tangen  
Name: Darren J. Tangen   Title: Chief Financial Officer CFI 2011 CRE HOLDCO,
LLC, a Delaware limited liability company By: CFI RE Holdco, LLC, its managing
member By: CFI RE Masterco, LLC, its managing member By: Colony Financial, Inc.,
its managing member By:   /s/ Darren J. Tangen   Name: Darren J. Tangen   Title:
Chief Financial Officer

 

[Signature Page to Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed to:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Paley Chen   Name: Paley Chen   Title: Assistant Vice President

 

ColCrystal S.á.r.l.     By:   /s/ Philippe Lenglet     By:   /s/ Claude Baer  
Name: Philippe Lenglet       Name: Claude Baer   Title: Manager       Title:
Manager

ColLaguna (Lux) S.á.r.l.

    By:   /s/ Philippe Lenglet     By:   /s/ Claude Baer   Name: Philippe
Lenglet       Name: Claude Baer   Title: Manager       Title: Manager

ColLux CA (Lux) S.á.r.l.

    By:   /s/ Philippe Lenglet     By:   /s/ Claude Baer   Name: Philippe
Lenglet       Name: Claude Baer   Title: Manager       Title: Manager

ColFord (Lux) S.á.r.l.

    By:   /s/ Philippe Lenglet     By:   /s/ Claude Baer   Name: Philippe
Lenglet       Name: Claude Baer   Title: Manager       Title: Manager

Colony Funds Sants S.á.r.l.

      By:   /s/ Philippe Lenglet     By:   /s/ Claude Baer   Name: Philippe
Lenglet       Name: Claude Baer   Title: Manager       Title: Manager

 

[Signature Page to Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

ANNEX E

Form of Agreement Regarding Uncertificated Securities,

Membership Interests and Partnership Interests.

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [ , 20 ], among the undersigned pledgor (the
“Pledgor”), BANK OF AMERICA, N.A., not in its individual capacity but solely as
Administrative Agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”), and [ ], as the issuer of the
Uncertificated Securities, Membership Interests and/or Partnership Interests
(each as defined below) (the “Issuer”).

W I T N E S S E T H :

WHEREAS, the Pledgor, certain of its affiliates and the Administrative Agent
have entered into an Amended and Restated Pledge and Security Agreement, dated
as of September 1, 2011 (as amended, modified, restated and/or supplemented from
time to time, the “Pledge and Security Agreement”),1 under which, among other
things, in order to secure the payment of the Obligations, the Pledgor has
pledged or will pledge to the Administrative Agent for the benefit of the
Secured Parties, and grant a security interest in favor of the Administrative
Agent for the benefit of the Secured Parties in, all of the right, title and
interest of the Pledgor in and to any and all [Uncertificated Securities]
[Partnership Interests] [Membership Interests], from time to time by the Issuer,
whether now existing or hereafter from time to time acquired by the Pledgor
(with all of such [Uncertificated Securities] [Partnership Interests]
[Membership Interests] being herein collectively called the “Issuer Pledged
Interests”); and

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Administrative Agent under the Pledge and
Security Agreement in the Issuer Pledged Interests, to vest in the
Administrative Agent control of the Issuer Pledge Interests and to provide for
the rights of the parties under this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Administrative Agent (and its successors and assigns)
regarding any and all of the Issuer Pledged Interests without the further
consent by the registered owner (including the Pledgor), and, following its
receipt of a notice from the Administrative Agent stating that there is a
continuing Event of Default under the Credit Agreement and that the
Administrative Agent is exercising exclusive control of the Issuer Pledged
Interests, not to comply with any instructions or orders

 

1 

Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Pledge and Security Agreement.

 

E-1



--------------------------------------------------------------------------------

regarding any or all of the Issuer Pledged Interests originated by any person or
entity other than the Administrative Agent (and its successors and assigns) or a
court of competent jurisdiction.

2. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Administrative Agent) has been received by it, and
(ii) the security interest of the Administrative Agent in the Issuer Pledged
Interests has been registered in the books and records of the Issuer.

3. The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Administrative Agent, for the benefit of the Secured
Parties, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other formation or organizational agreement
governing the Issuer or the Issuer Pledged Interests, and (ii) the Issuer
Pledged Interests consisting of capital stock of a corporation are fully paid
and nonassessable.

4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Administrative Agent at the
following address:

[    ]

[    ]

Attention: [    ]

Telephone No.: [    ]

Telecopier No.: [    ]

5. Following its receipt of a written notice from the Administrative Agent
stating that there is a continuing Event of Default under the Credit Agreement
and that the Administrative Agent is exercising exclusive control of the Issuer
Pledged Interests, and until the Administrative Agent shall have delivered
written notice to the Issuer stating that (i) such Event of Default has been
cured or waived by the requisite Lenders or (ii) all of the Obligations have
been paid in full and the Credit Agreement is terminated, the Issuer will send
any and all redemptions, distributions, interest or other payments in respect of
the Issuer Pledged Interests from the Issuer for the account of the
Administrative Agent only by wire transfers to such account as the
Administrative Agent shall instruct.

6. Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Administrative Agent or the Issuer shall not
be effective until received. All notices and other communications shall be in
writing and addressed as follows:

 

E-2



--------------------------------------------------------------------------------

  (a) if to the Pledgor, at:

Attention:

Telephone No.:

Fax No.:

 

  (b) if to the Administrative Agent, at the address given in Section 4 hereof;

 

  (c) if to the Issuer, at:

Attention:

Telephone No.:

Fax No.:

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

7. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Administrative Agent and its successors and assigns. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument. In the event that any provision of
this Agreement shall prove to be invalid or unenforceable, such provision shall
be deemed to be severable from the other provisions of this Agreement which
shall remain binding on all parties hereto. None of the terms and conditions of
this Agreement may be changed, waived, modified or varied in any manner
whatsoever except in writing signed by the Administrative Agent, the Issuer and
the Pledgor.

8. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to its principles of conflict of laws.

 

E-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor, the Administrative Agent and the Issuer have
caused this Agreement to be executed by their duly elected officers duly
authorized as of the date first above written.

 

[                                          ],

as Pledgor

By:       Name:   Title: BANK OF AMERICA, N.A.,

not in its individual capacity but solely as

Administrative Agent

By:       Name:   Title: [                                          ],

as the Issuer

By:       Name:   Title:

 

E-4



--------------------------------------------------------------------------------

ANNEX F

Form of Joinder to Pledge and Security Agreement

JOINDER NO.              dated as of [            ] (this “Joinder”), to the
Amended and Restated Pledge Agreement, dated as of September 1, 2011 (as
amended, modified, restated and/or supplemented from time to time, the “Pledge
and Security Agreement”) , made by COLONY FINANCIAL, INC., a Maryland
corporation (the “REIT”), the Subsidiaries of the REIT party thereto (together
with the REIT, each a “Pledgor” and collectively, the “Pledgors”) in favor of
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, together with
any successors and assigns in such capacity, the “Administrative Agent”) for the
benefit of the Secured Parties.

A. Reference is made to (a) the Amended and Restated Credit Agreement dated as
of September 1, 2011 (as amended, modified, restated and/or supplemented from
time to time, the “Credit Agreement”), among the REIT, the Subsidiaries of the
REIT from time to time party thereto as co-borrowers, the Lenders party thereto
and the Administrative Agent and (b) the Pledge and Security Agreement.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pledge and Security Agreement.

C. [NAME OF PLEDGOR] has [formed][acquired]             , a              [type
of entity] (the “New Pledgor”).

D. Pursuant to the terms and provisions of the Credit Agreement, the New Pledgor
is required to become a party to the Pledge Agreement and to pledge and grant a
Lien in all of its Collateral to the Administrative Agent, for the benefit of
the Secured Parties. The New Pledgor is executing this Joinder in accordance
with the requirements of the Credit Agreement and Section 24 of the Pledge and
Security Agreement to become a party to the Pledge and Security Agreement.

Accordingly, the New Pledgor hereby agrees as follows:

SECTION 1. The New Pledgor is hereby added as a party to the Pledge and Security
Agreement and hereby agrees to be bound as a “Pledgor” by all of the terms,
covenants and provisions set forth in the Pledge and Security Agreement to the
same extent that it would have been bound if it had been a signatory to the
Pledge and Security Agreement on the date of the Pledge and Security Agreement.
Without limiting the generality of the foregoing, as security for the payment
and performance in full of the Obligations, the New Pledgor hereby grants,
pledges, hypothecates, mortgages, charges and assigns to the Administrative
Agent for the benefit of the Secured Parties, and does hereby create a security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties in, all of its right, title and interest in and to the Collateral. The
New Pledgor hereby makes each of the representations and warranties applicable
to a “Pledgor” contained in the Pledge and Security Agreement.

 

F-1



--------------------------------------------------------------------------------

SECTION 2. Annexed hereto are supplements to each of Annexes A, B, C and D to
the Pledge and Security Agreement with respect to the New Pledgor. Such
supplements shall be deemed to be part of the Pledge and Security Agreement. The
New Pledgor hereby represents and warrants that, as of the date hereof, all
information set forth in the supplements annexed hereto is true and correct.

SECTION 3. The New Pledgor hereby represents and warrants to the Administrative
Agent and the other Secured Parties that this Joinder has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforceability of creditors’ rights
generally and by general principles of equity.

SECTION 4. This Joinder may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

SECTION 4. Except as expressly supplemented hereby, the Pledge and Security
Agreement shall remain in full force and effect in accordance with the terms
thereof.

SECTION 6. THIS JOINDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.

SECTION 7. All communications and notices to be provided to the New Pledgor
hereunder or under the Pledge and Security Agreement shall be given to the New
Pledgor at the address set forth under its signature below.

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor and the Administrative Agent have duly
executed this Joinder as of the day and year first above written.

 

[NEW PLEDGOR] By:       Name:   Title:

 

Accepted and Agreed to:     Address of New Pledgor: BANK OF AMERICA, N.A., as
Administrative Agent     [                                                     ]
By:             Name:         Title:      

 

[Signature Page to Joinder to Pledge Agreement]